 410DECISIONSOF NATIONALLABOR RELATIONS BOARDOkla-Inn,d/b/a Holiday Inn of HenryettaandRetailClerks Union,Local No. 73,Retail Clerks Interna-tional Association,AFL-CIO. Cases 16-CA-4085,16-CA-4277, and 16-RC-5537July 26, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn March 8, 1972, Trial Examiner Benjamin B.Lipton issued the attached Decision in this proceed-ing. Thereafter, the Resondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions, and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthatOkla-Inn, d/b/a Holiday Inn of Henryetta,Henryetta, Oklahoma, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.IT IS FURTHER ORDERED that the election held inCase 16-RC-5537 on February 11, 1971, is herebyset aside and the petition filed in that case is herebydismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMINB.LIPTON,TrialExaminer:Cases16-CA-4085and 16-CA-4277 involvea consolidatedcomplaintby the GeneralCounsel' against the Respon-dent alleging numerous independent acts of coercion,discriminatory terminations of 16 named employees, and arefusal to bargain,in violation of Section 8(a)(1), (3), and(5)of the Act.InCase 16-RC-5537,pursuant to aDecision and Direction of Election issued by the RegionalDirectoron January19, 1971, after hearing,a Boardelectionwas conductedon Feburary11,1971, in anIThe original charge in Cases 16-CA-4085 and16-CA-4277 were filed,respectively,on August20, 1970,and February 16, 1971, with service onRespondent by registered mail on the same dates In both cases,amendedcharges were filed and served on various subsequent dates The consolidat-ed complaint thereon was issued on May 26, 1971appropriateunitconsistingessentiallyof all regularemployees of Respondent at its Henryetta motel. At theelection, of 48 ballots cast 10 were for the Union, 19 wereagainst the Union, and 19 were challenged.2 As apparent,the challenges are sufficient in number to affect theoutcome of the election. In addition, timely objectionswere filed by the Union.3 On May 26, 1971, the RegionalDirector issued his formal report on the objections andchallenges,finding that they raised substantial andmaterial issues of fact, and ordering consolidation of thecomplaint and representationcasesfor the purpose ofhearing before a Trial Examiner. In substance, theobjections to the election are coextensive with thecomplaint allegations.From October 18 through 21, 1971, a hearing in theconsolidated proceeding was held before me in Okmulgee,Oklahoma. All parties participated in the hearing and wereafforded full opportunity to present relevant evidence,examine and cross-examine witnesses, and to argue orallyon the record at the close. Briefs filed by each of the partieshave been carefully considered.Upon the entire record in the cases, and from myobservations of the demeanor of the witnesses on thestand, I make the following:FINDINGS OF FACT1.JURISDICTIONOkla-Inn, Inc., d/b/a Holiday Inn of Henryetta, hereincalled the Respondent, operates and maintainsa transientmotel in Henryetta, Oklahoma. This is the sole facilitydirectly involved herein. During a recent annual periodprecedingissuanceof the consolidated complaint, Respon-dent received revenues from the operation of the Henryettafacilityin excessof $350,000, and purchased goods directlyin interstate commerce valued in excess of $50,000. Duringthe same period, Lindo Corporation, which operates theHoliday Inn of McAlester (Oklahoma), received revenuesfrom such operation valued in excess of $490,000. In theDecision and Direction of Election,supra,itwas foundthatLindo Corporation and Respondent constitute asingle-integrated enterprise, or single employer, for juris-dictional purposes, and that their combined gross revenueson an annual basis are in excess of $500,000, sufficient tosatisfy the Board's applicable retail standard for assertionof jurisdiction.Thereafter,Respondent's request forreview, upon consideration by the Board, was denied. Atthe outset of the hearing herein, Respondent presented amotion for reconsideration of the jurisdiction finding madein the representationcase.This was denied. Respondentadmits the factual allegations in the complaint, does notdispute the underlying facts relied on in the prior case, butchallenges only the legal conclusion reached therein. It didnot allege or offer before me any newly discovered or otherevidence not available in the earlier hearing, or assert anyreason for a different jurisdictional conclusion in the2Amongthe challenged ballots arethose cast by 15 of theallegeddiscmmmateesin the complaint casesJEncompassing alleged interferenceby Respondentbetween September4, 1970, when the petition was filed,and thedate of theelection198 NLRB No. 68 HOLIDAY INN OF HENRYETTApresent case. In the circumstances, I consider myselfbound by the previous holding of the Board based on afully litigated record on the issue.4 Accordingly, I find thatRespondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and within the establishedjurisdictional criteria of the Board.II.THE LABORORGANIZATION INVOLVEDRetailClerksUnion,LocalNo. 73, Retail ClerksInternationalAssociation,AFL-CIO, herein called theUnion, is a labor organization within the meaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.Principal Questions PresentedUnder Section 8(a)(1),whether Respondent engaged incoercive interrogations, threats of reprisal, surveillance,and creating the impression of surveillance, all relating tothe union activities of the employees. Respondent deniesthese alleged violations.Under Section8(a)(3), (a) whether Respondent refused toreinstate 10 maids upon their stated unconditional applica-tion after they concertedly ceased work (on July 8, 1970) 5and have since continuously picketed Respondent's prem-ises.Respondent contends that the maids had actually"quit" their employment and were not engaged in a strikeor concerted activity; that, alternatively, their strikeactivity was unprotected because they were protesting thedischarge of a supervisor; that their application to return towork was not unconditional; and that they were, in anyevent, permanently replaced. (b)Whether Respondentterminated five employees (on September 12 and 14), inwhole or in part, because they joined or assisted the Union.Respondent defends generally on the ground that theseemployees were reduced in force as a result of a seasonalslack in business. In addition, it asserts that certain of theseemployees were selected for reduction for reasons, e.g.,relative inexperience as waitresses, inefficiency in workperformance, and misconduct on the job. (c) WhetherRespondent discriminated against DeLois Porter, a deskclerk, by transferring her to a less desirable work shift andmaking further adverse changes in her working conditions.Respondent contends that the transfer was necessitated foreconomic reasons, and that particular restrictions wereplaced upon Porter because she had engaged in certainmisconduct at work. (d) Whether Respondent terminatedPorter because of her activity or sympathy for the Union.Respondent states that she was discharged for engaging incertain improprieties affecting the reputation of its manag-er and of the motel.Under Section 8(a)(5),the essential issue raised is that of arefusal to bargain on evidence that a majority of the unitemployees signed union authorizations preceding theelection-with emphasis placed ontheGisselcases tojustify a bargaining order based on the extensive unfair4E.g.,Checker Cab Company, etc.,153 NLRB 651;Thunderbird Hotel.Inc.,149 NLRB 362.5All dateshereafterare sequentially in 1970 and 1971, unless otherwisespecified.6N.L.R.B. v. Gissel Packing Co.,395 U.S. 575.411labor practices allegedly committed by Respondent. Thisallegation is likewise denied by Respondent.B.Walkout of the Maids 7Under the supervision of the housekeeper, Eunice Burke,some11maids were regularly employedin cleaning,laundry, and related functions. Initially, after the inn wasopened in May 1968, they were required to clean 12 roomsin a period of 8 hours and to stay longer if necessary tocomplete the work. Thereafter, following each raise theywere granted, as required by the Federal minimum wagelaw, the number of rooms per day was increased. Thus, inFebruary 1970, their quota was enlarged to 15 rooms perday. On March 1, the maids and Housekeeper Burke held ameeting in the laundry room; the maids not working thatday were notified and, apparently, all maids were inattendance. Fred Braasch, the manager, was later calledinto the meeting. Various grievances were voiced concern-ing their working conditions. A major complaint was thatthemaids could not properly clean 15 rooms in 8 hours.Braasch told them they were smart enough to figure out away to cut time off each room by omitting some of theusual work, but advised them he would deny this statementif attributed to him. Braasch left to answer a telephone call.The maids then considereda suggestionthat they "gohome," or walk off the job. Burke finally persuaded themto try the method indicated by Braasch, stating that if theywere unable to do the 15 rooms, they could then go out andput up a picket line. For several weeks the maids workedon this basis until Braasch complained that the rooms werenot clean and that they would have to do everythingnormally required. In May or June, one of the maidsconsulted a union (other than the Union herein) but wasadvised that it lacked interest in organizing these employ-ees.This effort was generally discussed with the other girls.In addition, they agreed among themselves that eachwould abide by the will of the majority on any action to betaken.Immediate supervision of the maids, including all hiringand assignments,was left in the hands of Burke. Precedingand following the March meeting, Burke discussed with themaids their complaints concerning the conditions ofemployment. At various times, Burke talked to Braasch onthesematters. It is plain in the record that Burke was insympathy with many of these grievances but was unable,through management, to accomplish effective adjustments.However, she personally contributed her help by cleaningrooms where particular maids fell behind in meeting thedaily quota.On July 8, about 11:40 a.m., Braasch discharged Burke.8About noon, Audrey Maylen, who substituted for Burke inthe latter's absence, was approached by Braasch andoffered the job of housekeeper. Maylen said she wouldthink it over and let him know. Maylen then joined Burkeand five other maids at a nearby restaurant where theynormallymet for lunch. There they discussed their7Thepertinentfacts, describedin their setting,are substantiallywithoutdispute.8Burke wasemployedsinceMay 1968.Braasch gave as the reason forthe terminationthat "Thisisnot workingout.We arenot gettingthe workdone." 412DECISIONSOF NATIONALLABOR RELATIONS BOARDdissatisfaction with certain working conditions, includingthe 15-room requirement, and the adverse effect uponthem caused by the discharge of Burke. They decided tocease work and to commence picketing the Respondentthat day. Those maids not on duty that day, and one otherwho did not go to the restaurant for lunch, were called bytelephone and agreed to join the walkout. About 1 p.m.,Maylen, accompanied by another maid, returned to themotel and told Braasch that she would not accept thehousekeeper job and that the girls had agreed to sticktogether and not go back to work. During the afternoon,Braasch telephoned four maids who were off duty that dayand was informed that each of them was joining the othermaids in the work stoppage. Commencing July 8, andcontinuing as of the date of the hearing, with minorinterruptions, picketing has been conducted adjacent toRespondent's property with the participation of the entirestaffof 11 maids .9 Initially, the picket sign indicated,"UNFAIR TO MAIDS AND HOUSEKEEPER." InSeptember, after the termination of certain other employ-ees, the legend was changed to read, "UNFAIR TOEMPLOYEES." And in March 1971, it was changed tostate,"UNFAIR TO EMPLOYEES-RETAIL CLERKSUNION, NO. 73."Following the strike, Respondent utilized the housekeep-erandmaids borrowed from its affiliated motel inMcAlester, Oklahoma. In mid-July, Bob Bartholic wasgiven the job of housekeeper. On various dates in July andAugust, certain new maids were employed, and theyunderwent a period of instruction for about 2 weeks.About July 15, Burke and Maylen attended a meetingwith Jack Lindley, Respondent's president, together with alocal banker, Earl Wells, and an official in a local glassworkers' union, Joe Shockley-apparently in a settlementeffort by the latter two persons. About July 29, a furthermeeting was held with Shockley and Wells, attended byManager Braasch, Burke, and five of the maids. Braaschsaid he was willing to reinstate three maids, unspecified-one, hired, when the! place, opened, one a year later, andone more recently. This was rejected as "unfair." He wasthen handed a typewritten list of demands of the maids,comprising 19 items,10 referred to therein as a contract. Heresponded that he would never sign a contract, and that hewould have a counterproposal drawn up by the followingMonday.11 Another meeting was scheduled at Wells' officewith Lindley and Attorney Smith; the maids showed upbut no representative of Respondent appeared.AboutAugust 17, Braasch visited the local stateemployment office. He told the agent (Miss Cook) he9In addition to Burke, there wereAudreyMaylen, Tressie Vaughn,Maxine Jackson,Maudie Tarwater,Naomi Summers,Mary Ralston,SandraTyler,Thelma Brown, Lillie Brooks,Jane Aldridge, and BarbaraStanton.10 Item I states that Respondent would be "required to keep a femalehousekeeper,"not specifying Burke or other particular person. Items 17 and18 request that the "original workers" be permitted to return to work at thesame job, and that seniority follow a specifiedorder ofnames, leading withthat of Burke. Braasch testified(before Respondent supplied this documentat the hearing)that all he could remember was that it stated the maidswould come back if Burke were rehired.The list contains no such demand;and the absence of such condition seems to be implied in item 1.11Braasch testified that, at the time, he told Respondent's local attorney,Ernest Smith,to inform the maids that he would take all of them back toneeded some maids, and then wrote down the names offour of the maids in question he thought were available.About August 28, these four maids came to the motel inresponse to the request.12 Braasch told them they wouldhave to talk to Attorney Smith. Smith, when called,informed them that the jobs had already been filled.Braasch testified that he had hired four people in themeantime. The record indicates that during the entiremonth, one maid was hired for the laundry on August 26,and one maid was hired on August 27.On August 18, a petition authorizing representation bytheUnion was signed by Burke and 10 maids,13 plus 6employees in other classifications.14 Thereafter, on variousdates through August 27, nine additional employees signedcards and petitions, and one card was signed on September10.By letter to Respondent dated August 29, the Unionrequested recognition and bargaining for the employees attheHenryetta motel. The request was received but notanswered. On September 3, a letter signed by Burke and 10of the maids who ceased work on July 815 was sent toBraasch, as follows:We, the undersigned, hereby request that we bereinstated to our former positions with Holiday Inn ofHenryetta. This is an unconditional offer to return towork.Please advise representatives of the Retail ClerksUnion, Local No. 73, Tulsa, Oklahoma of your positionin this matter.Sincerely,1.Eunice Burke(s)7.AudreyMaylen (s)2.Naomi Summers (s)8.Mary Ralston (s)3.LillyBrooks(s)9.Jane Aldridge (s)4.Tressie Vaughn(s)10.SandraTyler (s)5.Maudie Tarwater(s)11.Thelma Brown (s)6.Maxine Jackson (s)No response was made to the Union or to any of themaids.In February 1971, at an unemployment compensationhearing,Respondent contested the right of the maids todraw such benefits, asserting that the state law disqualifiesany person voluntarily separated from employment as aresult of a labor dispute. During the preceding 2 or 3months, Braasch and his bookkeeper or secretary, JuneJames, kept a list of the maids engaged in picketing.work,including Burke "as amaid," and that several wouldbe reinstatednow and therestwhenthere werevacancies.However, there is no evidencethat a "counterproposal" was submittedto the maids.12Aldridge, Tarwater, Vaughn,and Ralston.13ExcludingSummers,who testified she was an existing member of theUnion for 20 years.14About August 17, Union Agent Ted Helmsinformed Braasch of theorganizational campaign,also statingthat the Unionwouldprove themotels atHenryetta and McAlesterwere operatedby "one andthe same"employer.15ExcludingStanton.Respondent contends,in support of the challengeto her vote in the election, that Maylen was a supervisor. For reasons shownin sec.G, infra,it is found shewas and remainsan employee. HOLIDAY INN OF HENRYETTABraasch testified the list was intended to support Respon-dent's position at the anticipated compensastion hearing.16Concluding FindingsFor reasons which are and were obvious from the overtconduct of the maids, as described above, Rrespondent'sprimary position that they voluntarily resigned from theiremployment on July 8 is rejected as frivolously advancedand pursued.17 These employees, in continuous fashionfrom the outset, engaged in a strike or concerted workstoppage as a result of a labor dispute within the protectivecompass of Section 7 of the Act, absent a basis for denyingsuch protection under well-established criteria.18Alternatively,Respondent contends that the maidsforfeited the Act's protection because they struck in protestof the discharge of Housekeeper Burke, an agreedsupervisor.It issufficiently clear that the discharge ofBurke on July 8 precipitated the walkout and was, initially,one of the factors in the strike. This is further implied bythe legend on the first picket sign-"UNFAIR TO MAIDSAND HOUSEKEEPER." Whether employees' concertedactivity for such an object is to be deemed protected underSection 7 may be determined under the follouing settledstandards of the Board.:Each case must turn on its facts. Where, as here, suchfacts establish that the identity and capability of thesupervisor involved has a direct impact on theemployees' own job interests and on their performanceof the work they are hired to do, they are legitimatelyconcerned with his identity. Therefore, strike or otherconcertedactionwhich evidences the employees'concern isno lessprotected than any other strike whichemployeesmay undertake in pursuit of a mutualinterest in the improvement of their conditions ofemployment.19What the evidence plainly discloses is that, for somemonths prior to July 8, the maids had organized amongthemselves and seriously contemplated a concerted walk-out to protest certain working conditions, particularly therecent increase in their daily quota of rooms to be cleaned.On and since their meeting with Manager Braasch onMarch 1, Burke effectively persuaded the maids tocontinue to accept for a trial period the conditions of theirunresolved complaints, and directly assisted them in theirwork to ameliorate these conditions.In essence, the maidsdepended on Burke's performance to fulfill their individualallotment of work established by Respondent. Burke was arelativelyminor supervisor20 and, as demonstrated, had noeffectivepower to adjust the grievances of the maids.Through Burke as a supervisor, and her conversations withManager Braasch, Respondent had knowledge of thecontinuing situation concerning the discontent of themaids with their working conditions. In these circum-16Braasch conceded that it was"very possible"that the picketers couldobserve this activity at the front door, and that the employees inside wereaware of it. No surveillance violation is alleged.17For example, the testimony of a newspaper woman that, on July 8 atthe picketing site, Burke told her the maids had "quit their jobs as a result ofthe woman being fired"and "the situation at the Inn" is, in my opinion,worthy of no weight on this question. To be noted is Respondent'sinconsistent position at the unemployment compensation hearing that themaids were engaged in a labor dispute.413stances,Ifind that "the identity and capability of thesupervisor" who was discharged, i.e., Burke, had a directimpact on the legitimate job interests of the maids andthat, as related to this objective alone, their concerted workstoppage on and since July 8 was of a protected character.Moreover, it is evident that, from the start and during thecourse of this lengthy strike, the paramount concern of themaids was in seeking to improve certain aspects of theirwork without regard to the status of Burke. Thus, in lateJuly, the list of 19 demands submitted to Braasch refersessentially to specific working conditions, and includes therequest that a female housekeeper be employed, withoutinsisting upon Burke. And in August, it was concretelyshown by four of the striking maids that they were willingto return to work, unrelated to Burke's reinstatement, whenthey appeared at the motel in response to the request madeby Braasch at the state employment office.Whether the maids gave advance notice, or defined theirdemands to Respondent immediately prior to the strike, orotherwise acted reasonably in their decision to strike whenthey did are irrelevant considerations.21 There appears tovalid basis for Respondent to question the "unconditionaloffer to return to work" submitted by 10 of the strikingmaids in their letter dated September 3. Simply because itis expressed in the plural ("We, the undersigned ..."), thewording used does not reasonably imply the qualificationthat each would return only if all were taken back.22 Norwould the fact that Burke was among the signers of thedocument operate to defeat the unconditional character ofthe offer by the others. It is argued by General Counselthat she applied to return in the ordinary job of a maid inview of Braasch's proposal in the settlement discussions toreinstate her on such a basis. Be that as it may, she has nostatus as a protected striker and Respondent was notobliged to accept her offer, whether as maid or housekeep-er.Nor does the presence of her name reasonably permitRespondent to infer that the other signatories insisted uponBurke's restoration as a condition to their own. I find norealambiguity in the statement of the offer beingunconditional.By questioning particular maids at thehearing as to their subjective intent in signing the offer,Respondent cannot thus attempt to negate the plainlanguage of the document itself. In view of the legalobligations upon Respondent which flow from such anoffer,Respondent could readily have requested clarifica-tion from the Union or the maids if it truly entertained anydoubt as to its unconditional character. However, Respon-dentmade its election to ignore the offer completely.Tyler was attending college at a distant location andauthorized her mother, by telephone, to sign the September1sPlastilite Corporation,153 NLRB 180, 183-184.19PlastiliteCorporation,153NLRB 180, 182(and cases discussedtherein), enfd. 375 F.2d 343 (C.A. 8).20Her wage rate was$1.75, while the maids received $1.45.21PlastiliteCorporation, supra184-185;N.L.R. B. v.Washington Alumi-num Company,Inc., 370 U.S. 9.22Cf.AmericanOpticalCompany,138NLRB 681, where such aconditionwas explicitly stated in the offer. And seeDowntowner ofShreveport, Inc.,175 NLRB 1106. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARD3 letter on her behalf, I find, in the circumstances, that theagency of her mother is sufficiently established.23 Herapplication to Respondent was entitled to its face value.24Respondent's counsel argued that all the striking maidswere permanently replaced, but no supporting testimony orprobative evidence was adduced to show the actual statusof any of the maids hired and retained after the strike.Furthermore, the question must be considered in terms ofthe existingLaidlawdoctrine,25viz:... economic strikers who unconditionally apply forreinstatement at a time when their positions are filledby permanent replacements: (1) remain employees; (2)are entitled to full reinstatement upon the departure ofreplacements unless they have in the meantime ac-quired regular and substantially equivalent employ-ment, or the employer can sustain his burden of proofthat the failure to offer full reinstatement was forlegitimate and substantial business reasons.The parties stipulated certain payroll data. This evidencereveals that nine new maids26 were hired after the strikeand employed when the unconditional offer was received.Of these, six were later terminated and one transferred. Inaddition, between the strike and the unconditional offer, 15maids were hired and terminated. After the unconditionaloffer, eight maids were hired, of whom two were terminat-ed; and the extent to which Respondent continued toborrow maids from the McAlester motel is not disclosed.The evidence of the unconditional application made bythese economic strikers shifted the burden of evidence toRespondent to show that its failure to offer each of themimmediate or later reinstatement was justified because ofpermanent replacements, or ;other legitimate and substan-tialbusinessreasons. Such proof by Respondent was notforthcoming.27 On this record, I find that the evidence issufficient to sustain the complaint generally as to all 10maids who unconditionally applied, and that Respondentviolated Section 8(a)(3) by failing to offer them reinstate-ment immediately, or at subsequent times when jobvacancies occurred.However, it cannot equitably bedisregarded that replacements for the striking maids werehired prior to the unconditional offer, although it was notestablished whether or not the replacements had perma-nent employment status. There are further questions undertheLaidlawdoctrine,supra,as to employment whichbecame available for the strikers after their unconditionaloffer.Therefore, itwillbe left for resolution at thecompliance stage of this proceeding all determinationsrelating to the times the individual strikers were entitled toreinstatement and amounts of backpay.C.Restraint and CoercionRuth Louchery,head hostess-cashier,isan admitted23E.g.,Lillian Abrahamson Nursing Home,174 NLRB No. 86.24 It does not necessarily follow that Tylerwas thenunavailable to workbecause she was registered at college.The actual availability of theapplicants at the time of their offer, or thereafter, may be determined in thecompliance stage of this proceeding if such issues become pertinent. See,e.g.,Pacific Tile and Porcelain Co.,137 NLRB 1358 (as toquestions of thestrikers accepting temporary employment elsewhere).25The Laidlaw Corporation,171 NLRB No. 175, enfd. 414 F.2d 99 (C.A.7), cert. denied 397 U.S. 920.26One was classified as "laundry," one as "maid & laundry," and one assupervisor and agent of Respondent. Considerable testimo-ny was taken of variousinstancesof alleged coerciveconduct by Louchery, described below. Louchery was notcalled as a witness and the General Counsel's evidencestands uncontradicted. In considering the alleged viola-tions attributed to Louchery, as wellas Manager Braasch,certain of the surrounding events are summarized for thepurpose of immediate relevant context: In July, themeeting with Respondent and the striking maids in a third-party effort to resolve the dispute, without result; onAugust 17, the overt commencement of the Union'sorganizational campaign, and the signing of 26 unionauthorizations within the next 2 weeks; on August 28, therejection of the reemployment efforts by four maids afterRespondent's request for these maids at the state employ-ment office; and on September 3, the unconditional offerto return to work by all but one of the strikers, andRespondent's failure to respond.On August 27, Louchery told (Mary) Juanita Green, awaitress, that she knew all the girls who had signed unioncards. She was informed that Green had signed, whichGreen denied, but said she would go along with the otherwaitresses if that is what they wanted. Louchery stated thatif they wanted their jobs they had better watch what theywere doing.On August 27, Louchery asked Cora Bryan,a waitress,todissuade the girls from signing union authorizationsbecause she was afraid that Braasch would lose his job ifallthe girls signed.When Bryan said she "couldn't,"Louchery asked her if she had signed the authorizationpetition.Receiving a denial, Louchery remarked thatsigning a card was just as badas signinga petition.On December 1, Louchery told DeLois Porter, "Thisunion can't get in. If it does Mr. Braasch will lose his job.... Besides, if you vote for the union and the companyfinds out, you'll lose your job." Porter replied, "Well, Idon't care. I have never made any bones about signing thepetition or anything to Mr. Braasch.'InDecember, Janet Ashley,a waitress,was asked byLouchery's husband if she was going to vote for the Union.Louchery spoke up, "you know she is not going to vote forthe union," and Ashley said, no, she was not. About 1month before the scheduled election on February 11, 1971,Louchery told Ashley that, "if it went union," they wouldclose the buffet and go on short orders, thereby cuttingdown on the help. If the Union lost the election,Respondent would fire those it knew to be prounion,namingseveral employees, including Esther Johnson, CoraBryan, and DeLois Porter. Several dayslater,Loucheryasked her if she wanted to work the early morning shift,indicating that the vacancy would be available becauseRespondent would fire Cora Bryan if the Union lost.Louchery spoke to Beverly J. Poulton,a waitress, on"maid& deskclerk";some were hired at a higher wage rate than was paidthe maids before the strike.27 In its opening statement, Respondent added as a reason for notreinstating the striking maidswho appliedon September3 that they had not"measured up" to Respondent's standard of performance;e.g., the quota of15 rooms.The contention was altered at a later point that not all wereincompetentand that the fourmaids subsequently requested at the stateemploymentoffice were "hand picked." There is no evidence that any of themaids were incompetent.And I findthis ground,as a basis for denying theSection7 rights ofthe maids in question, was notadvancedin good faith. HOLIDAY INN OF HENRYETTAseveral occasions within 4 weeks prior to the election. Atthe motel, Poulton was asked if she had decided which wayshe would vote, and answered negatively. Louchery said ifshe voted for the Union she would not have a job; they hadways of finding out how she voted; jobs were scarce andshe had better vote for the Company. Louchery also askedhow certain other employees were going to vote. Loucherytelephoned Poulton several times at her home, engaging insubstantially the same conversations as above. Loucherylived a half block from Poulton. When union agents cametoher home with Maylen, a striking maid, Poultonreceived a telephone call from Louchery the same eveninginquiring if the union man was at her house.In early February 1971, Louchery asked Linda Whitlock,a waitress, how she was going to vote in the election, andthen told her, if she votes for the Union, she wouldprobably lose her job because they would have to call backthe other girls who were laid off.About July 27, Manager Braasch asked Blanch Watteau,a desk clerk, what her opinion was of the ladies picketingout front. She said she did not know much about it, andthey just sat around and talked awhile. It is conceivablethat such a question might elicit a response revealing theemployee's sympathy for the strikers and instill fear in herof possible reprisal. However, the conversation took placeat a time and in an atmosphere free of any showing ofanimus by Respondent toward the strikers or unionorganizational activity. Accordingly, the allegation is notsustained.On August 18, Robert D. Blair and Danny Brison signedthe union petition. Several days later, Braasch summonedthem into the banquet room of the motel. He told them heknew they had signed the petition. Blair admitted he had.Braasch then spoke about how well he had treated themand wished they would try to have their names removedfrom the petition in some way. Braasch testified that he diddiscuss union activities with these employees and had toldthem, "if you boys haven't signed a card, I wish you wouldkeep in mind the very good things that I have done for you.Something like that."Tommy H. Bryan, a dishwasher, signed a union card onAugust 27. He testified that, several days before inBraasch's room, Braasch asked him if any of the other boyshad been giving him trouble about the Union. He said no.Braasch denied having had any conversation, with Bryanconcerning union activities.Shortly after she had signed a union petition on August19,Dorothy L. Bond, a cook, was called aside by Braasch,and asked how she felt "about what is going on out front";i.e., the picketing. He said, "If I was you I wouldn't even betalking to them." She replied that she will talk to them, asshe was related to certain of the picketers.DeLois Porter, desk clerk, signed for the Union (August18), and the next day told Braasch she had done so. Shealso told him after each occasion when she attended union29Braasch flatly denied that any supervisor or other employees reportedto him concerning union activities of employees. A contradiction appears inthe testimony of Bob Bartholic,the new housekeeper after the strike. Fromdifferent people Bartholic heard "hearsay" information concerning theunion activitiesof employees, specificallyincludingMyrtle Mouser,infra,and related some of these statements to Braasch.Braasch's testimonygenerally impressed me as evasive,shifting, and shaped to his concept of the415meetings. About October 16, he asked her why she "waswalking out there with [her] friends, the sorry son of abitches. . . . they are wasting their time." In mid-Novem-ber, Braasch told her the inn would close before the Unionwould come in.As toBlair,Brison, and Bryan, their testimony iscredited as against Braasch's general denial or vagueaccount of what was said. In the otherinstances theevidence is uncontroverted.28MyrtleMouser, one of the poststrike maids, testifiedthat, just before she signed her card on September 10,Housekeeper Bartholic told her if she signed a union cardshewas going to get fired. Responding to a generalquestion, Bartholic testified he never spoke toMouserabout a union card; he does not even know what a unioncard is. Particularly in the context of Bartholic's admis-sions, already described, I am inclined to credit Mouser.The issues of surveillance do not, in my opinion,require elaborate discussion. (Nevora) June James is thebookkeeper and secretary of Manager Braasch, working inhis separate front office. She assisted him in keeping a listof the picketers, was present at certain controversialconversations concerning the Union, and was a witness toseveraldocuments prepared by Braasch relating topurported misconduct by certain of the alleged discrimina-tees herein. She was not called to testify. On September 3,the same day the first union meeting was scheduled,Supervisor Louchery asked Cora Bryan, in the presence ofJames, "to consider" before she went to the meeting andstated she would rather Bryan did not attend. Jamesoffered to go with Bryan and they could sit in the car andseewho goes in. When Bryan told Louchery what Jamessaid, Louchery remarked, "all right "29 Shortly before themeeting that evening, James was observed by employeesparked in a car for at least 10 minutes in direct view of theunion hall. Bryan did not go to the meeting. Louchery wasnot shown to be James' supervisor. There is no actualevidence that Braasch or Louchery authorized or ratifiedsuch conduct by James, or that she reported back to eitherof them. It may well be that in the minds of the employeesattending the union meetings and others who learned ofthe incident, James was identified with management.However, on such issues, even whereit is clearthat privatesecretaries or confidential employees are involved,30 thelegal requirement of an agency relationship must control.General Counsel carries the burden of showing that Jameswas an actual or an apparently authorized agent ofRespondent. Suspicion apart, General Counsel's relianceon James' role as bookkeeper-secretary and upon thedescribed conversation with Louchery is insufficient. Thisallegation is therefore dismissed.legal implications of his answers.29Bryan was equivocalin such testimony, having previouslystated thatLouchery saidnothing at this point.30 By agreement,the appropriateunit excludes the "bookkeeper" and"confidential office employees." James appears to be theonly bookkeeper,and noparticularemployees are shownin the confidentialcategory. 416DECISIONSOF NATIONALLABOR RELATIONS BOARDConcluding FindingsIndependent violations of Section 8(a)(1) are found asfollows:Threats of reprisal:by Supervisor Louchery repeatedly toAshley that, if the Union loses the election, certain namedemployees known to favor the Union would be fired; toAshley that, if the Unioncame in,the buffet would beclosed and less help needed; 31 to Green that the employeeshad better watch what they were doing regarding theUnion if they wanted their jobs; to Whitlock, Porter, andrepeatedly to Poulton that they would lose their jobs if theyvoted for the Union. By Manager Braasch to Porter thatthe inn would close before the Union comes in; to Bond,impliedly warning her not to associate with the picketingmaids. By Housekeeper Bartholic to Mouser that employ-ees who signfor the Union would be discharged.Coercive interrogations:by Louchery of Green, Bryan,Whitlock, and repeatedly of Ashley. By Braasch of Blair,Brison, Bond, and Tommy Bryan.32Impression of surveillance:By Louchery to Ashley thatRespondent knows which employees are for the Union; toGreen that she knew all the girls who signed union cards;to Poulton that Respondent will find out which employeesvoted for the Union and that Louchery observed unionagents visiting Poulton's home. By Braasch to Blair andBrison that he knew they had signed the union petition.Soliciting employeestowithdraw from the Union, byBraasch of Blair,and Brison,and to engage in antiunionactivity by Louchery of Cora Bryan.D.The Alleged EconomicLayoffsOn September 12, Respondent terminated Mouser, a(new)maid,and on September 14 Blair,a busboy,Hardgrave and Green, waitresses,and Bond,a cook. Allwere handed the same written explanation,without priornotice,"Due to a reduction in our work force, you arehereby terminated...." Respondent advances the posi-tion,in essence,that these employees were reduced in forceas a normal annual process at the conclusion of its motelseason,which runs from May 1 to September 15. Seniorityis not a factor;ithas no recall policy;and the terminatedemployees are given no preference for employment thefollowing season. Respondent's evidence consists simply ofthe testimony of Manager Braasch;no records wereoffered, or a documentary basis furnished,for such a fixedseasonal pattern of business.The actual experience in this relatively new enterprise,particularly in view of the apparent inconsistencies inBraasch's testimony,does not plausibly or convincinglysubstantiate Respondent's grounds of economic necessityfor the layoffs.As related by Braasch,the particular31N.L.R.B.v.GisselPackingCo.,395U.S. 575, 618(concerningpredictions not based on demonstrably probable consequences beyondcontrol of Respondent).32These interrogations plainly fall into a coercive pattern, especiallywhen considered in the context of the serious contemporaneous threats andof the numerous other unfair labor practices committed by Respondent. SeeBlue Flash Express, Inc.,109 NLRB 591;Wisconsin Bearing Co.,193 NLRBNo. 35.33Names and dates were not supplied.34EarlierRespondent argued that that "business took huge leaps inbusinessisunpredictable;most of it just comes off theroad;it is aday-to-day situation-"never really sure" howmany rooms will be rented,' In1968, the! motel openedwith 82 rooms.In 1968,there were no layoffs and no"attrition"as Braaschcould recall.In 1969,no layoffs werenecessary and employees were reduced by attrition.Braaschtestified that "as I remember it . . . I believe wehad two maids . . . two or threewaitresses. . . and acouple of boys in the kitchen. And these people just wentback to school or something of this nature." 33 Newemployees were not hired, but those who remained did notdo any less work. Then employed were 32 employees inaddition to the maids. In 1968, occupancy never exceeded60 percent; in 1969, 70 percent.In 1970,businessincreased"considerably" in July and August, but "started to decline"about September 10. Some attrition occurred "in thefall"-one girl and perhaps another left for school, and oneboy from the kitchen departed. Following such attrition,the layoffs in question (September 12 and 14) wereeffected. Thereafter, Respondent did hire employees "to dothe same work of those that were laid off." In 1971,Respondent enjoyed the greatestincrease in its businessuntil then. It "did not start to grow until April."34 In June,Respondent purchased additional equipment and in-creased the number of double rooms by 20. In September,itworked out that only a cook had to be laid off; two ofthe busboys had voluntarily left, and two or three of themaids had gone back to school.By letter dated February 8, 1971, Respondent notifiedBlair,Bond, Green, and Hardgrave,viz:Because ofthe seasonal nature of our business, andin accordance with our long established custom, underthe circumstances that prevailed on September 14, 1970we placed you on a laid-offstatus.Your terminationwas for that reason and no other.An organization has claimed that your terminationwas for other reasons. We believe this to be whollyuntrue. That matter is to be later determined under theorderly processes provided by law for such purposes.Without in any way conceding or implying acircumstance different from the foregoing, and asfurther evidence of our absence of any attitude ofdiscrimination, we are offering you a position at thecurrent wage rate.You will be expected to report for your assignmentof work in the same or similar capacity as at the time ofyour layoff on Tuesday, February 16, 1971, at 10o'clock, A.M.The Board election took place on February 11, 1971, andthese four employees cast challenged ballots. On February16, each of them reported to Braasch in accordance withthe letter.35Braasch explained that, in February 1971, the "food" orFebruary,Marchand April."38BraaschtoldGreenbusiness was still slow, andshe was given 4 daysperweek,with less hours thanshe previouslyworked as waitress.Hardgrave,after refusing the firstoffer to workon the day shift,agreed totake 4 certain days on the evening shift as waitress,beginningFebruary 17.However,she later changed her mind anddid not appear.Blairwasassigned to more outside work than he had done previously.Bond resumedher former schedule asa cook,except that for one of the days she had adifferent shift.The complaint alleges that Respondent failed to reinstatethese employees, i.e., to their former or substantially equivalent positions. I(Continued) HOLIDAY INN OF HENRYETTArestaurant sales at the motel "started to improve"; it was"unusually early" and he watched it closely for a few days.Anticipating an increase in the overallbusiness, afterconsulting with counsel he made the decision a day or twobefore February 8 to send the recall letter. Elsewhere hestated that not until April was there a showing of growth.The very fact of this action in early February, and theimplausibility of Braasch's sketchy explanation, reflectsstronglyupon Respondent's reliability concerning theobstensibleMay to Septemberseason,the policy of notrecalling employees subject to seasonal layoffs, and thevariety of other grounds for selecting these employees to belaid off.In making the selections for layoff, Respondent indicatesthat it relied on the fact that Green and Hardgrave wereinexperiencedas waitresseswhen hired 36 All five employ-ees laid off in September had longer employment thanothers in their classification who were retained. I do notaccept the facile testimony that, as a policy, Respondentaccords no weight whatsoever to seniority for purposes oflayoff or recall.37 It is noted that, at the same time,Respondentrelies as afactor on the relative experience ofemployees such as waitresses. Braasch conceded that newwaitresseswere hired within a month after the September14 layoffs. In Blair's case,Braasch stated he was the "leastaggressive" among the six boys employed. In Mouser'scase, she "talked a lot" while doing her work as a maid inthe laundry. In addition, Housekeeper Bartholic andBraasch agreed upon her selection for layoff, becauselaundry work was frequently left uncompleted at the endof the day. Prior to the strike, there was no separateclassificationforthe laundry work-which was theresponsibility of the maids. It appears that two "laundry"employees were hired, respectively, on August 2638 andSeptember 7, shortly prior to Mouser's departure, and thata maid was hired on October 12. While generally admittingthat employees in the same classifications were hired afterthese five employees were laid off, Respondent suppliedcertain payroll data covering only the housekeeping help.Viewing the total evidence, these various special groundsaffecting the laid-off employees are rejected as strawsseized upon by Respondent.Blair signed a union authorization on August 18; Bondon August 19; Hardgrave and Green on August 27; andMouser on September 10. All attended the union meetings.As shown, Blair was interrogated by Braasch and solicitedto remove his name from the union petition. Whenterminated on September 14, Blair asked Braasch if it wasbecause of the Union. Braasch wanted to know who toldhim to ask that question, and Blair replied it was none ofBraasch's business. In view of the fact that Brison quit hisjob as busboy several hours later, Respondent now statesthat Blair would have been rehired but for his "belligerent"attitudewhen terminated. Bond was interrogated byfind theevidencedoes not substantially support this contention as to Blairand Bond. Concerning Green and Hardgrave, it was not sufficientlylitigated to make clear determinations whether Respondent failed toofferthem available work substantially equivalent to that which they normallyperformed before their terminations.If necessary,these questions will beresolved in compliance.36Green was hired in January and Hardgrave in June 1970. They werenot advised of such reason when laid off; the comparative experience of the417Braasch as to her sympathy with the picketing. In earlyNovember, she called Braasch and asked why he had theirunemployment compensation cut off. He said he had seenher on the picket line and Respondent had to look after itsinterests by fighting back the best way it could. As earlierdescribed, there were numerous threats of discharge madeto employees, including Green and Mouser, related to thesigning of cards.Respondent strenuously argues thatBlair,Bond, Green,Hardgrave, and Mouser were permanently terminated ordischarged and not "laid off' (in the sensethat they couldreasonably expect or were entitled to be recalled).Inconsistently, its February 8 letter advised these employ-ees that they were previously placed on "laid off status." Itismy finding that in fact they were intended to be finallyterminated because of their union activities, and that thealleged reduction in force was merely a guise to achievethis unlawful objective. The offer of reinstatement, made inFebruary 1971 on advice of counsel, was clearly not for thereason testified by Braasch; i.e., that there was anunusually early seasonal pickupin business.Respondent'sprincipal defense that these employees were seasonallyterminated for purely economicreasons fallsconsiderablyshort of probative and crediblesubstantiation.Especiallyin view of the course of interrogations, impressions ofsurveillance, and outrightadmissionsof awareness, it isamply evidenced that Respondent knew or stronglysuspected these individual employees were aligned with theUnion. The terminations took place on the heels of theUnion'sorganizationaldriveand the demand uponRespondent for recognition. The extensive contemporane-ous unfair labor practices,supra,plainlydemonstrateRespondent's animus toward the Union. Therefore it isfound, as to the termination of these five employees, thatRespondent violated Section 8(a)(3) as alleged.E.DeLois PorterPorter was hired as a desk clerk in May 1968, when themotel opened, and was discharged on April 27, 1971. Shechecked guests in and out, attended the switchboard, andperformed related duties at the registration desk. OnAugust 19, she told Braasch she had signed for the Unionthe previous day and also informed him in eachinstanceafter she attended unionmeetings. In October,Braaschasked her why she was "walking out there with her friends[thepicketingmaids], the sorry sons of bitches." InNovember, he told her "the Inn would close before theUnion would come in." On December 1, SupervisorLouchery threatened that she would lose her job voting fortheUnion, if Respondent found out. In mid-January,Louchery told Ashley if the Union lost the electionRespondent would fire the known prounion employees,specifically naming Porter, among others.Until changed in February 1971, Porter's shifts at theotherwaitresses was not shown;at leastas to Greenshe had the experienceof working9 months with Respondent when she was released;and in factboth were later recalled despite thispurportedlack of qualification.37Cf.The BuncherCompany,164 NLRB 340, enfd. 405 F.2d 787 (C.A.3), cert.denied396 U.S. 828.3S Bartholic testifiedthat "theother girl,"Carol Rosander,was a maidfor a while beforeshe wentinto the laundry andthat she was retained overMouser because"she had proven to be a good employee. 418DECISIONSOF NATIONALLABOR RELATIONS BOARDdesk were rotated weekly from 7 to 3 p.m. and from 3 to 11p.m.When hired, it was agreed with Braasch that shewould have Sunday as her day off to be with her family.On February 16, she was notified by Braasch that herschedule was changed so that she would have to workregularly from 3 to 11 p.m. each week, with Wednesdayoff.On February 18, Braasch instructed her to rearrangeand file a large stack of folios (copies of credit charges),which was work she had not theretofore performed. Andhe said, "I'll make you wish you had quit."The foregoingevidence is uncontroverted.On February 16, when Porter asked Braasch the reasonfor the change in shift, he said Joyce Bartholic, the reliefclerk, "was quitting." Braasch's version was that he told.Porter that Bartholic was given a leave of absence, and thatthe change in shift would continue until they coulddetermine if Bartholic would return. (Elsewhere he averredthat such a leave was granted for 2 months. Bartholictestified flatly that she worked until May 18, when she quit,and was not theretofore on a leave of absence.) Braaschfurther testified that June James, his secretary-bookkeeper,was put on the 7 to 3 p.m. shift, Blanche Watteau (alsocalled the "night auditor") remained on the 1I to 7 a.m.shift,and Twila Smith assumed the relief position.39On March 1,40 Braasch placed Porter on "strict restric-tion"; she was not permitted to talk to the employees orleave the desk "for anything." She responded, "Well, I'mnot going to quit." She testified that the next day he toldher she could go to the bathroom once during her shift.41On March 11, Porter gave Braasch a note from herphysician indicating she underwent treatment for acuteanxiety and recommending a leave of absence. By letterdated March 12, she was granted a leave of absence for 2months.Based on the foregoing, I find that Braasch's actionstoward Porter were substantially motivated by his desire tocause her to quit as reprisal for her open espousal of theUnion. In changing her shift,assigningher burdensomefiling work, and restricting her normal personal activity asan employee, Respondent discriminated against Porter inregard to her employment conditions, thereby violatingSection 8(a)(3) of the Act.On April 22, Porter presented to Braasch her doctor'swritten release to resume work. Braasch said, "okay,"-hewould have to make up a schedule and get in touch withher in a couple of days. On April 27, a letter from39 Smith is Braasch's sister andJoyceBartholic is the housekeeper'swife.Both were hired in September 1970. Bartholic worked 4 days behind thedesk and 2 days in the dining room. The stipulated evidence indicates that,during this time, there were other desk clerks employed; i.e., CharlsyeWakefield full time, and Billy Pat Smith part time.40The General Counsel's contentions that the desk and lobby area afterPorter's changein shift wasintentionally made uncomfortably cold and thatBraasch sought to entrap Porter by new instructions to accept credit cardprepayments are in the realm of ambiguous minutiae;no findings thereonare made against Respondent.41Respondent introduced copies of three notes, dated February 27 andMarch I and 2, which Braasch placed in Porter's file. They were admittednot for the truth of the contents,but on counsel's representation thatRespondent relied on these documents in discharging Porter onApril 27, anissue discussedinfra.These notes prepared by Braasch are self-serving,plainly based on hearsay, and cannot substitute for free and probativetestimony.Unverifiedsignaturesof other persons, solicited byBraasch,appear on the documents. Of these, only Dorothy Bond was questioned byRespondent's attorney was sent to Porter, stating "due to-circumstances of your own making, there is no work foryou at the Holiday Inn of Henryetta."The reason given for Porter's discharge that she engagedin "defamation" of Braasch by appealing to other personsto establish that he was intoxicated on February 27 hasalready been treated. Another reasonassertedwas that shepublicized "an untruth that the Company was monitoringand/or taping telephone conversations of its hotel guests."Thus, Respondent introduced and relies,inter alia,on aletter datedMarch 29, 1971, set forth below in pertinentpart, while omitting the name of the sender as unnecessaryfor reasons as will appear.To the management of Holiday Inn, Henryetta,Oklahoma:Dear Sir:Ihave been staying at your motel since the time itopened. . . . However, on March 29, 1971, I had along distance telephone call from a friend of mine atHenryetta, Oklahoma advising me that a Mrs. DeLoisPorter, a former employee at Holiday Inn of Henryetta,had called stating that all incoming and outgoingtelephone calls for me and Mr. . .who is also aregularguest . . . were being taped by the .. .Telephone Company at the Holiday Inn of Henryet-ta....Iwould like to hear from you immediately in regard tothismatter.This is a very serious accusation... .Respondent also called a female witness, referred to hereinasWitness Y. She described herself as divorced and anemployee of a local food store. About March 19, Portercalled her at the store and told her that the telephones atthe motel were taped and monitored by "the Holiday Inn,"and that she knew this witness had a friend who stayedthere and wanted her to tell him. The witness then told herfriend. The friend, a salesman, referred to herein as Mr. Z,sent the letter above.Initially, upon strong objections of Respondent, the TrialExaminer refused to permit the Union to cross-examine asto the existence of an "arrangement" between this witnessand her friend taking place at the motel. Following an offerof proof 42 asserting the conscious participation of manage-ment in the affair, Porter was permitted to resume thestand on this subject matter. The testimony developed thatRespondent, and she did not corroborate (a) Braasch's hearsay allegationthat on February 27 Porter told Supervisor Louchery that Braasch was.drunk that evening while talking to her (Porter),nor (b)that Porter left thefrontdesk unattended and spent time talking to Bond. In her cross-examination by Respondent,Porter directly denied (a) and was not queriedas to(b).The March 1 note states that Braasch told Porter"as of thisminute, you are placed on very strict probation should you desire tocontinue as an employee of this Inn. One more outburst and your serviceswill no longer be required. What is your decision?" In the note on March 2,he purportedly told her, "Iam restatingthat you are to take care of yourpersonal needs just as any other employee would normally do." Braaschtestified that this procedure of placing notes in the file was never used as toother employees.Porter is credited as to the essence of her testimony.Respondent's asserted justification for restricting Porter and its reliance onthe same grounds for the later discharge of Porter are rejected asunsupportedand, inany event, as pretexts.42 Stated and argued at the Trial Examiner's bench, in the absence fromthe courtroom of the witness. HOLIDAY INN OF HENRYETTA419Braasch gave Porter specific instructions to cooperate withconclude, accordingly, that Respondent discriminatorilythe "arrangement," which had been going on for about aterminated Porter in violation of Section 8(a)(3), as alleged.year.Witness Y would call the motel, speaking to Porter,and make reservations for Mr. Z and herself to be placedin a certain room. The rate charged was for a single, andhis name was not listed at the switchboard. While Mr. Zwas registered, he would advise Porter at certain times totellhis wife, if she called, that he was not there. Porterwould take his messages. Braasch told Porter to "cover upfor him." Desk clerks on other shifts were similarlyinvolved.This evidence was not contradicted by Braasch or anyrepresentative of management. Nor was there any attemptto establish the "untruth" of the factual assertion that Mr.Z's telephone calls at the motel were being taped andmonitored. Joyce Bartholic (relief desk clerk discussedsupra)was called by Respondent. She testified she receivedno instructions from Respondent regarding the treatmentof incoming telephone calls to Mr. Z, and she handledthem in the same manner she did for any other guests. Shedid not remember any calls from Witness Y. She addedthat other people answered the switchboard when she wasbusy at the desk. Witness Y, recalled to the stand, was notfurther examined by Respondent. Then asked by theUnion whether there was "any sort of an arrangement"between herself, Mr. Z, and Porter, she answered, "Nonewhatsoever." I do not find that the testimony of JoyceBartholic effectively refutes the substance of Porter'sevidence. In any case, Porter was convincing and isgenerally credited.My view of this matter, regrettably made unavoidable inthe litigation of Porter's discharge, is essentially as follows:Upon instructions from management, Porter was madeparty to this sordid arrangement, clearly extending beyondthe normal requirements of her job. She subsequently hadreason to believe the motel telephone of Mr. Z was beingtaped or monitored. Such a discovery would understand-ably be a source of personal embarrassment to her. It isimmaterial that she was on a 2 month leave of absencewhen she made the telephone call to Witness Y. Herpurpose was not, as charged by Respondent, a publicizedattack upon the reputation of the motel, but rather aconfidential disclosure to the parties immediately affected.Similarly-the ensuing letter to Respondent from Mr. Z wasan indignant, but private, inquiry. Respondent directlyinjected the issue and then sought to suppress the relevantevidence revealing the nature of the "arrangement" and itsown participation therein-leaving Porter to appear as theculprit.Almost a month transpired between the letter fromMr. Z. and Respondent's notice to Porter of her termina-tion for the ambiguous reason-"due to circumstances ofyour own making." It is my finding that this groundasserted by Respondent was an afterthought, makeweight,or pretext, as in many other instances reflected in therecord. The evidence here displays a virulent union animusdirected at Porter, including specific threats of discharge. I43E.g.,PacificTile and PorcelainCo.,137 NLRB1358; Sec. 9(c)(3) of theAct.44Mouser signed on September 10. As it was unnecessary,there is noshowing of other subsequent authorizations,if any, preceding the election ofFebruary 11, 1971.45N.L.R.B. v. GisselPacking Co.,395 U.S. 575.F.The Refusal To BargainThe appropriate unit consists of all regular full-time andpart-time employees, including the night auditor, butexcluding the innkeeper, housekeeper, bookkeeper, confi-dential office employees, head hostess, guards, watchmenand supervisors as defined in the Act. As previously noted,on August 29 the Union wrote Respondent demandingrecognition and bargaining. The letter further stated thattheUnion was prepared to prove its majority status bycard check if there was any doubt in the matter. The Unionalso indicated that the letter was sent at the request ofRespondent's attorney and requested a written reply.Respondent made no answer of any kind. The partiesherein stipulated to a list of 36 employees in the unit,exclusive of the 11 striking maids, as of the demand letterof August 29. As protectedeconomic strikers,the 11 maidsmaintained their employee status (and were presumptivelyeligible voters in the election conducted within 12 monthsafter the strike).43 Thus, the unit complement as of thedemand date consisted of 47 employees. Of these, and onsuch date,authenticated union authorizations are eviden-ced for 25 employees, plus I employee(Summers) who wasa long existing member of the Union.44 Therefore a clearmajority is established. It is accordingly held that, on andsince August 29, 1970, the Union has been, and is now, thestatutory bargaining representative of the employees in theappropriate unit.As detailed herein, Respondent engaged in numerousand flagrant violations of Section 8(a)(1) and (3), which Ifind were calculated to defeat the Union's organizationaleffort and undermine its representative status among theemployees. These unfair labor practices, in my opinion,were of a character and scope which may properly bedescribed as "outrageous" and "pervasive" within theterminology of theGisselcase.45The effects of suchconduct were to precludea fair representation test in theBoard election, and they also render improbable theholding of a new or rerun election without the continuingimpact and recurrence of Respondent's coercion.In thesecircumstances,the use of traditional remedies is ineffectu-al,and consideration is validly given to the signedauthorizations as a more reliable measure of the employ-ees' representation desires.Accordingly, it is concludedthat,by refusing the Union's bargaining request andengaging in the aforesaid unfair labor practices, Respon-dent violated Section 8(a)(5) and that a bargaining order isnecessary and appropriate to protect the majorityselectionof the Union through written authorizations and otherwiseto remedy the extensive violations committed.46G.The Representation CaseThe consolidated proceeding is prosecuted with the46 Ibid.Cf.RestaurantAssociates Industries,Inc., et al.,195 NLRB No.172, distinguishing unfair labor practices"not so likely to have an inevitablylingering effect as to preclude the holding of a fair election."Clearly, theseviolations of Respondent fall into the firstcategoryof the most extremevarietyunder the SupremeCourt's rules inGissel. 420DECISIONSOF NATIONALLABOR RELATIONS BOARDprincipal objective of setting aside the election of February11, 1971, on the Union's objections, and obtaining aGisselbargaining order. As already indicated, the evidence fullywarrants such a result. The issues of the 19 challenges,determinative of the election result, were referred to me bytheRegionalDirectorwithin the framework of therepresentation case.Even assuming the challenges areoverruled, are opened and counted, and the Union losesthe election, it would nevertheless be entitled to thebargaining order underGissel,as found. In effect, thechallenges of the discriminatees,Mouser, Blair, Bond,Green, and Hardgrave, and those of striking maids, Brown,Aldridge,Vaughn,Tarwater,Ralston,Brooks,Tyler,Summers, Jackson, and Stanton,47 are already resolved inthe complaint findings. However, the employee status ofMaylen must be determined48 in view of pertinence of thisquestion relating to the 8(a)(3) issue,supra.49Maylen wasoriginally employed as a maid in May 1968 and was soclassified on Respondent's records when the strike com-menced on July 8, 1970, although she was sometimesverbally referred to as the assistant housekeeper. Shesubstituted for Housekeeper Burke on Burke's day off,vacation for 1 week, or absence due to illness, but workedas a maid at all other times. In Burke's absence, Maylencalculated the number of maids needed based on roomoccupancy, allocated the available work equally among themaids from an existing list, and notified them to report towork. The procedures were established and unchanging.She was not paid extra for such work. If she had anyproblem,Maylen would call Burke by telephone. UnlikeBurke,Maylen assumed no function in interviewing orhiring of maids; nor did she effect any power of discipline.Significantly,when Bob Bartholic became housekeeperafter the strike, he had no such assistant, and the substituteduties were distributed among different maids. I find thatsuch authority as was exercised by Maylen, while actingfor Burke, was essentially of a routine nature not requiringthe use of independent judgment. Accordingly, I find shewas not a supervisor under the Act.50IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.4?AlthoughStanton(who testified she was thenpregnant)did notunconditionally offer to return to work, as did the others on September 3,she was eligible as a continuing economic striker withinthe year.See fn. 43,above.48The position that Maylen was a supervisor,and therefore ineligible,was taken by Respondentwithin the representationaspect of theinstantcase. I do not agreewith the contentionthatRespondentis estopped fromlitigating the issue here because it failed to raise thequestion in the priorrepresentation hearing.DrydenManufacturing Company, etc.,174 NLRB255, fn. 2. Moreover,therewas no specific finding astoMaylen in thedecision anddirectionof election.49Two challengesinvolving Burke andHedrick Poivre wereeliminatedby agreement that theformer wasa supervisor and thelatter was ineligible.The remainingchallenge concernsJoe Smith, alleged to beineligible as aV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. A broadcease-and-desist order is warranted, particularly in view ofthediscriminatory terminations and other violations.51It has been found that Respondent unlawfully terminat-edMouser,Blair,Bond, Green, and Hardgrave onSeptember 12 and 14, 1970, and Porter on April 27, 1971.On this record, Blair and Bond were properly reinstated onFebruary 16, 1971. It will therefore be recommended thatRespondent offer Mouser, Green, Hardgrave, and Porterimmediate and full reinstatement to their former positionsor, if such positions no longer exist, to substantiallyequivalent positions. It has also been found that Respon-dent violated Section 8(a)(3) generally as to 10 employees(striking maids) engaged in protected concerted activity byfailing to offer them reinstatement following their uncondi-tional application to return to work. As to these employees,itwillbe recommended, subject to any supplementaryproceedings that may be had in thiscase, that Respondent(a)offer immediate and full reinstatement to all suchstrikers whose positions were not permanently replaced asof the date Respondent received their unconditionalapplication; (b) offer immediate and full reinstatement tosuch of the remaining strikers, if any, whose formerpositions were vacated after the strikers' offer to return towork, and if their former positions no longer exist, tosubstantially equivalent positions.As to the pertinentdiscriminatees, reinstatement is to be offered by Respon-dent without prejudice to any seniority or other rights andprivileges they previously enjoyed; and all 16 of theseemployees shall be made whole for any loss of pay sufferedas a result of Respondent's discrimination against them bypayment to them of a sum of money equal to that whichthey normally would have earned, absent the discrimina-tion,with backpay and interest computed under theestablished formulae of the Board.52 It will be furtherrecommended that Respondent preserve and, upon re-quest,make available to the Board, all payroll records,socialsecuritypayment records, timecards, personnelrecords and reports, and all other records necessary anduseful to determine the amounts of backpay and the rightsof reinstatement under the terms of these recommenda-tions.Upon the foregoing findings of fact, and upon the entirerecord in the case, I make the following:guard.SinceJanuary 1971, in additionto his daytime maintenance duties,Smith regularly (over 30 percent) has servedas a watchman at night.Armed, deputized,and bonded,he has authority to detain persons and toprotect the motel property fromtheft or vandalism.See, e.g.,WaherboroManufacturing Corporation,106 NLRB 1385;Continental Hotel,133 NLRB1694.50 See,e.g., Sayers Printing Co.,185 NLRB No. 120, enfd.sub nom. LocalUnion No. 252, Lithographers-Photoengravers,InternationalUnion, AFL-CIO,in pertinent part 453 F.2d 810 (C.A. 8).51N. L. R. B. v. Express Publishing Company,312 U.S. 426;N. L. R. B. v.Entwistle Mfg. Co.,120 F.2d 532 (C.A. 4).52F.W.Woolworth Company,90 NLRB 289;IsisPlumbing & HeatingCo., 138 NLRB 716. HOLIDAY INN OF HENRYETTA421CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By terminating on September 12 and 14, 1970, andApril 27, 1971, the employees named below, and bydiscriminatorily changing the conditions of employment ofDeLois Porter, thereby discouraging membership in the'Union,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3)of the Act.Myrtle Mouser(Mary) Juanita GreenRobert BlairDoris HardgraveDorothy BondDeLois Porter4.By failing and refusing to reinstate the 10 strikingmaids, named below, on and after Respondent's receipt oftheir unconditional offer to return to work dated Septem-ber 3, 1970 (under the circumstances detailed in section III,jabove),Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3)of the Act.Audrey MaylenMary RalstonTressie VaughnSandra TylerMaxine JacksonThelma BrownMaudie TarwaterLillyBrooksNaomi SummersJane Aldridge5.All regular full-time and part-time employees ofRespondent,including the night auditor,but excluding theinnkeeper,housekeeper,bookkeeper,confidential officeemployees,head hostess,guards, watchmen and supervi-sors as defined in the Act constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act.6.Since August29, 1970,theUnion has been and isnow, the exclusive representative of all employees in theappropriate unit within the meaning of Section 9(a) of theAct.7.By failing and refusing,at all times since August 29,1970, tobargain collectivelywith the Union as theexclusive representative of the employees in the appropri-ate unit,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5)of the Act.8.By the foregoing,and byother acts and conductinterfering with,restraining,and coercing employees in theexercise of their rights guaranteed in Section7 of the Act,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.9.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.53 In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec.10.Respondent's unlawful conduct interfered with theelection held on February 11, 1971.Upon the above findings of fact, conclusions of law, andthe entire record in the cases, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER53Respondent,Okla-Inn, Inc., d/b/a Holiday Inn ofHenryetta,Henryetta,Oklahoma, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion activities and those of their fellow employees,soliciting employees to withdraw their support from theUnion or to dissuade their fellow employees fromsupporting the Union; creating among the employees theimpression that their union meetings and activities areunder surveillance by Respondent; and threatening em-ployees with discharge, layoff, loss of jobs, closing themotel, or other reprisals for engaging in union activities.(b)Discouraging membership in Retail Clerks Union,LocalNo. 73, Retail Clerks International Association,AFL-CIO, or in any other labor organization, by discharg-ing, terminating, laying off employees, changing theirworking conditions, failing or refusing to reinstate econom-ic strikers who have not been permanently replaced at thetime of, or following, their unconditional offer to return towork, or in any other manner discriminating in regard tohire and tenure of employment or any term or condition ofemployment.(c)Failing or refusing to bargain collectively with theabove-named labor organization, as the exclusive bargain-ing representative of all employees in the appropriate unitdescribed above.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act, except to the extent that suchrightsmay be affected by an agreement in conformity withSection 8(a)(3) of the Act, as amended.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named labor organization, as the exclusive representativeof its employees in the appropriate unit, and embody in asigned agreement any understanding reached.(b) Offer the 14 identified employees immediate and fullreinstatement to their former positions or, if those positionsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make the 16 identified employees whole forany loss ofearnings,as set forth in "The Remedy" sectionof this Decision.(c)Notify the 14 identified employees referred to in thepreceding paragraph, if presently serving in the ArmedForces of the United States, of their right to reinstatementupon application, in accordance with the Selective ServiceAct, and the Universal Military Training and Service Act,as amended, after discharge from the Armed Forces.102.48 of theRules and Regulations, be adopted by theBoardand becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. 422DECISIONSOF NATIONALLABOR RELATIONS BOARD(d) Preserve and, upon request, make available to theBoard or its agents all payroll and other records, as setforth in "The Remedy" section of this Decision.(e) Post at its Henryetta, Oklahoma, motel and premises,copiesof the attached notice marked "Appendix." 54Copies of said notice, on forms provided by the RegionalDirector for Region 16, shall, after being duly signed byRespondent, be posted immediately upon receipt thereof,in conspicuous places, and be maintained for 60 consecu-tive days. Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.55IT IS FURTHER RECOMMENDED that the consolidatedcomplaint be dismissed insofar as it alleges violations notspecifically found herein.FURTHER, IT IS RECOMMENDED that, in Case 16-RC-4437,the election on February 11, 1971, be set aside and the caseremanded to the Regional Director for appropriate action..54 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."55 Inthe event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 16, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice; and we intend to carry out the Order ofthe Board, and abide by the Following:WE WILL NOT ask you anything about your unionactivities or the union activities of your fellow employ-ees in a mannerwhich would coerce you regardingyour rights under the Act.WE WILL NOT ask you to withdraw your member-ship, authorizations, or support given to the RetailClerks, or ask you to tell your fellow employees not tosupport this Union.WE WILL NOT Spy, or make you believe we arespying, on your union meetings or activities in order tofind out who has joined the Union or is in favor of theUnion.WE WILL NOT threaten you with discharge, termina-tion, layoff, reduction in force, closing the motel, orother reprisal, in order to stop you from joining orsupporting the Union.WE WILL NOT refuse to bargain collectively withRetailClerksUnion, Local No. 73, Retail ClerksInternational Association, AFL-CIO.WE WILL NOT in any other manner interfere with,restrain,or coerce you in the exercise of the rightsguaranteed employees in the National Labor RelationsAct, which are as follows:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.WE WILL offer to the employees named belowimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice toany seniority or other rights and privileges previouslyenjoyed.MyrtleMouserDoris HardgraveJuanita GreenDeLois PorterWE WILL make whole the employees named belowfor any loss of earnings they may have suffered as aresult of our discrimination against them with interestat 6 percent.MyrtleMouserJuanita GreenRobertBlairDoris HardgraveDorothy BondDeLois PorterWE WILL, in accordance with the Decision of theNational Labor Relations Board and subject to anysupplementary proceedings that may be had in thiscase, offer immediate and full reinstatement to thestrikingmaids, named below, whose former positionshave not been permanently replaced or have beenvacated at any time after the strikers' offer to return towork, without prejudice to any seniority or other rightsand privileges previously enjoyed, and make themwhole for any loss of earnings they may have sufferedas a result of our failure to offer them such reinstate-ment, with interest at 6 percent.Audrey MaylenMary RalstonTressie VaughnSandra TylerMaxine JacksonThelma BrownMaudie TarwaterLillieBrooksNaomi SummersJane AldridgeWE WILL notify those above-named employees whoare entitled to reinstatement, if presently serving in theArmed Forces of the United States, of their right to fullreinstatement, upon application, in accordance with theSelectiveServiceAct and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.WE WILL, upon request, bargain collectively withRetailClerksUnion, Local No. 73, Retail ClerksInternational Association, AFL-CIO, as the exclusiverepresentative of our employees in the appropriate unit,and put into a signed agreement any understandingreached. The appropriate unit is:All regular full-time and part-time employees,including the night auditor, but excluding the HOLIDAY INN OF HENRYETTA423innkeeper, housekeeper, bookkeeper, confidentialThis is an official notice and must not be defaced byoffice employees, head hostess, guards, watchmenanyone.and supervisor as defined in the Act.This noticemust remainposted for 60 consecutive daysfrom the date of postingand must notbe altered, defaced,OKLA-INN, INC., D/B/Aor covered by any othermaterial.HOLIDAY INN OFAny questions concerning this notice or compliance withHENRYETTAits provisions may be directedto the Board'sOffice, Room(Employer)8A24, Federal OfficeBuilding,819 Taylor Street, FortWorth, Texas 76102, Telephone 817-334-2921.DatedBy(Representative)(Title)